Citation Nr: 0837915	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-34 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether the veteran is competent to handle funds disbursed by 
VA, to include whether he filed a timely a substantive appeal 
with respect to an August 2000 rating decision.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 determination of the Denver, Colorado, RO 
that the veteran's substantive appeal of an August 2000 
rating decision was not timely.  Jurisdiction over the matter 
was transferred to the Lincoln, Nebraska, RO during the 
pendency of the appeal.

The Board observes that by July 1996 rating decision, the 
veteran was found incompetent to handle his VA funds 
effective July 17, 1996.  Although the veteran has challenged 
that finding since, he has not been successful in reversing 
that determination.  He has a conservator who handles his 
funds.

In April 2002, the veteran filed a VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, appointing the American Legion to represent 
him.  In May 2006 and again in September 2008, the American 
Legion indicated that the appointment by the veteran was void 
ab initio because the veteran was considered incompetent at 
the time he made the appointment and because there was no 
indication that the veteran's conservator had ever contacted 
the American Legion to arrange for representation.  There is 
no indication of any alternative appointment on file.  It 
appears, therefore, that the veteran is unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an August 2000 rating decision, the Denver RO found that 
the veteran was not competent to handle funds disbursed by 
VA.  The veteran filed a timely notice of disagreement in 
October 2000.  The RO did not issue a statement of the case 
until September 2003.  The veteran subsequently filed his 
substantive appeal until February 2004.  The RO, in June 
2004, determined that the veteran's February 2004 substantive 
appeal was not timely.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  

In July 2004, the veteran filed a statement construed by the 
RO as a notice of disagreement as to the determination that 
his February 2004 substantive appeal was untimely.  The 
veteran was then provided the option of having his appeal be 
considered by a Decision Review Officer (DRO) or through the 
conventional appeals process.  By a statement received in 
July 2004, the veteran elected DRO review.  Jurisdiction was 
then transferred to the Lincoln RO in September 2005.  The RO 
has yet to issue a statement of the case regarding the 
question of whether he filed a timely substantive appeal to 
the August 2000 decision.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and RO failure to issue 
same is a procedural defect.  See Manlincon v. West, 12 Vet. 
App. 238 at 240-41 (1999).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The RO must take appropriate steps to 
issue a statement of the case concerning 
the issue of the timeliness of the 
veteran's February 2004 substantive 
regarding the August 2000 rating decision 
by which the RO found that the veteran was 
not competent to handle funds disbursed by 
VA.  All indicated development should be 
taken in this regard. The veteran should, 
of course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2008).

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




